Citation Nr: 1232278	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-217 48A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) under 38 U.S.C. § 1922(a). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In July 2008, the veteran testified before the undersigned at a Board hearing in Washington, D.C. 

In October 2008 the Board remanded this issue for further development.  It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, while the Board regrets the further delay, this claim must be remanded again as the agency of original jurisdiction (AOJ) has not yet readjudicated the issue on appeal, namely eligibility for RH insurance under 38 U.S.C. § 1922(a) (West 2002), as instructed in the Board's October 2008 remand.  In this regard, in its October 2008 remand, the Board instructed the AOJ to obtain treatment records from the VA facilities located in Tuskegee, Montgomery, Atlanta, and Chicago, during the time period of November 1, 2001 to November 1, 2003 and then to readjudicate the issue on appeal, providing an SSOC if the claim remained denied.  The VA treatment records identified in the Board's remand have been obtained and are in the file.  Then, the Chicago RO appropriately issued a September 2009 rating decision adjudicating the ancillary issue of the Veteran's competency for the period between November 1, 2001 and November 1, 2003.  However, this case was not thereafter returned to the Philadelphia Regional Office and Insurance Center (ROIC) for readjudication of the issue on appeal, which is entitlement to RH insurance under 38 U.S.C. § 1922(a), and issuance of a supplemental statement of the case (SSOC) as required under 38 C.F.R. § 19.31(c) (2011).  Under 38 C.F.R. § 19.31(c), the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the agency of original jurisdiction and properly discussed in a prior statement of the case or supplemental statement of the case, or (2) the Board specifies in the remand that a supplemental statement of the case is not required.  See 38 C.F.R. § 19.31(c).  In this case, the Chicago RO developed further evidence, to include obtaining additional VA treatment records, and adjudicated the issue of the Veteran's competency during the period November 1, 2001, to November 1, 2003.  This evidence and subsequent adjudication is relevant to the issue under consideration and thus, should have been discussed in a SSOC issued by the Philadelphia ROIC and as required by the Board's prior remand.  Therefore, this claim must be remanded to ensure that all due process requirements have been satisfied. 

Accordingly, the case is REMANDED for the following action:

After a review of all relevant evidence added to the record on appeal since the October 2008 Board decision, the Philadelphia ROIC should readjudicate the issue of eligibility for RH insurance under 38 U.S.C. § 1922(a) on the merits.  The issue of the Veteran's competency during the period from November 1, 2001 to November 1, 2003 should not be readjudicated unless relevant evidence or information is received which was not previously considered by the RO.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



